Public Utilities Commission, Nos. 99-1729-EL-ETP and 99-1730-EL-ETP. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellant’s motion for stay of enforcement of the portion of the entry on rehearing of the Public Utilities Commission of Ohio which is the subject of this appeal and the motion for leave to intervene as appellee by Robert S. Tongren, in his capacity as the Ohio Consumers’ Counsel, or, in the alternative, notice of his filing of an amicus brief in support of the appellee,
IT IS ORDERED by the court that the motion for stay be, and hereby is, denied.
Douglas, J., dissents.
IT IS FURTHER ORDERED by the court that the motion for leave to intervene be, and hereby is, granted.